          Case 1:17-cv-06903-RJS Document 59 Filed 07/30/19 Page 1 of 1




                                                                                    Randy M. Mastro
                                                                                    Direct: +1 212.351.3825
July 30, 2019                                                                       Fax: +1 212.351.5219
                                                                                    RMastro@gibsondunn.com
VIA ECF AND E-MAIL (sullivannysdchambers@nysd.uscourts.gov)
Hon. Richard J. Sullivan
United States Circuit Judge
U.S. Court of Appeals for the Second Circuit
40 Foley Square
New York, NY 10007
Re:    Oakley v. Dolan, et al., 17-cv-6903 (RJS)
Dear Judge Sullivan:

I write as Defendants’ counsel in brief response to Plaintiff’s counsel’s letter of yesterday. Coun-
sel’s unauthorized three-page letter submission is inappropriate. Counsel now seeks to inject into
this litigation a totally irrelevant—and inaccurate—press account regarding a July 26 incident at
a venue not affiliated with Madison Square Garden (“MSG”) and involving security guards not
associated with MSG. That James Dolan was independently engaged in a live musical perfor-
mance at that venue, allegedly rebuffed a reporter’s persistent efforts to interview him about the
Knicks, and third-party security guards not under his control then intervened, has nothing what-
soever to do with the Oakley-MSG incident from nearly two-and-a-half years ago.

Plaintiff’s counsel’s letter is nothing more than a transparent attempt to try to reargue issues, now
sub judice, that the parties fully briefed last year warranting dismissal of this case. As previously
explained, there are numerous grounds on which this Court can and should dismiss Plaintiff’s
Amended Complaint in its entirety as a matter of law, without regard to any extrinsic evi-
dence. But even as to the significance of the previously submitted video evidence, which depicts
the very incident at issue in this litigation, counsel misses the point. That video evidence is no
less compelling because it lacks audio. It captures the entire February 2017 incident in question
here—before, during, and after. And it unquestionably shows Oakley initiating physical contact
with MSG security personnel, belying the Amended Complaint’s allegations that Oakley was
physically struck first by MSG security personnel when, in fact, he hit them. The video evidence
further shows that, contrary to Oakley’s allegations that he was falsely imprisoned by MSG and
then arrested by the NYPD based on false accusations, one or more NYPD officers accompanied
MSG security at all times and directly witnessed the entire incident.

We have tried mightily to avoid burdening the Court with sideshow submissions, even as Mr.
Oakley’s own problems with law enforcement and ejection from at least one other venue have
occurred over the past year. Our adversary has not exercised such restraint. In short, Plaintiff’s
counsel’s latest letter served no proper purpose and should not be countenanced.
Respectfully,
/s/ Randy M. Mastro
Randy M. Mastro
